Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of nylon pile fabrics similar in use to silk pile fabric, the claim at 25 percent under the provision in paragraph 1206, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for silk pile fabrics, by similitude under paragraph 1559, or as amended, was sustained. The items marked “B,” stipulated to consist of nylon knit fabric similar in use to silk knit fabric, were held dutiable at 27% percent under the provision in paragraph 1208, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for silk knit fabrics, in the piece, by similitude. United States v. Steinberg Bros. (47 CCPA 47, C.A.D. 727), followed.